NO. 12-18-00206-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 DEBRA E. MORRISON,                              §      APPEAL FROM THE
 APPELLANT

 V.
                                                 §      COUNTY COURT AT LAW
 PATRICIA J. COLBERT,
 ADMINISTRATRIX OF ESTATE OF
 BOBBIE ALLEN CARTER,
 DECEASED,                                       §      ANDERSON COUNTY, TEXAS
 APPELLEE

                                 MEMORANDUM OPINION
       Debra E. Morrison appeals the trial court’s temporary injunction by which the trial court
restricted her access to funds she received after the death of her uncle. In two issues, Morrison
contends there is insufficient evidence to support the temporary injunction, and the trial court
lacked subject matter jurisdiction. We affirm.


                                         BACKGROUND
       Upon the death of Bobbie Allen Carter, Morrison, his niece, claimed the contents of three
Capital One bank accounts totaling almost $300,000. Patricia J. Colbert, as the Administratrix of
Carter’s estate, sued Morrison to collect the money for the estate. Although Morrison was listed
as the payable on death beneficiary for each of the three accounts, Colbert contended that it
rightfully belonged in Carter’s estate. Colbert contended that Morrison obtained the funds by
misrepresentation or deception. Colbert requested both a temporary restraining order and a
temporary injunction because the funds converted by Morrison are of a liquid nature and easily
dissipated.
       The trial court granted Colbert’s application for a temporary restraining order and set
Colbert’s application for a temporary injunction for hearing. Morrison then filed an answer
generally denying Colbert’s allegations and asserting various affirmative defenses.
       At the hearing on Colbert’s application for temporary injunction, the trial court heard
testimony from both sides. Colbert explained the basis for her claims against Morrison, and her
attorney argued that Morrison would expend the funds received from Carter’s accounts before the
final trial. Morrison presented evidence that she acted properly regarding her treatment of Carter.
       After the hearing, the trial court granted the temporary injunction. Specifically, the trial
court found that (1) Colbert may prevail at trial, (2) Morrison may spend the funds before the trial
court can render judgment, (3) if Morrison spends the funds before judgment is rendered, she
would alter the status quo and make a judgment in favor of the estate ineffectual, and (4) unless
Morrison is prevented from spending the proceeds of the accounts, the estate will be without an
adequate remedy at law. This interlocutory appeal followed.


                                           JURISDICTION
       In her second issue, Morrison argues that the trial court lacked subject matter jurisdiction.
Without citing to authority, she argues that a determination of heirship is a prerequisite to the
underlying case. She complains that there is no order authorizing Colbert to file a lawsuit against
Morrison. We address this issue first because it implicates our own jurisdiction.
Applicable Law
       Subject matter jurisdiction is essential to the authority of a trial court to decide a case. Tex.
Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). A plea questioning the
trial court’s jurisdiction raises a question of law that we review de novo. State v. Holland, 221
S.W.3d 639, 642 (Tex. 2007). The plaintiff has the burden of alleging facts sufficient to
demonstrate the trial court’s jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d
217, 226 (Tex. 2004).
       The County Court at Law of Anderson County is a statutory county court. TEX. GOV’T
CODE ANN. § 25.0041 (West 2004). A statutory county court has jurisdiction over all causes and
proceedings prescribed by law for county courts. Id. § 25.0003(a) (West Supp. 2018). It has,
concurrent with the constitutional county court, probate jurisdiction. Id. § 25.0003(d); TEX. EST.
CODE ANN. § 32.002(b) (West 2014). The County Court at Law of Anderson County also has



                                                  2
concurrent jurisdiction with the district courts in probate matters and proceedings. TEX. GOV’T
CODE ANN. § 25.0042(a)(1)(A) (West Supp. 2018).               A court exercising original probate
jurisdiction has jurisdiction of all matters related to the probate proceeding. TEX. EST. CODE ANN.
§ 32.001(a) (West 2014).
Analysis
       Morrison correctly states that there has been no judicial determination of heirs to Carter’s
estate and no ad litem has been appointed. Morrison also asserts that no publication has been
posted in the Palestine Herald Press. However, a public notice to creditors of Carter was published
in the Frankston Citizen. Finally, Morrison argues that the record is void of any order authorizing
Colbert to sue Morrison. Morrison cites no authority showing how her allegations deprive the trial
court of subject matter jurisdiction.
       Conversely, Colbert claimed that the County Court at Law of Anderson County had
jurisdiction over the lawsuit because it was brought incident to the probate of an estate. Colbert
asserts that she is authorized to sue Morrison pursuant to her duties as the administratrix of Carter’s
estate. In March 2018, Colbert filed an application for independent administration and letters of
administration.    The trial court heard the application and granted Colbert the letters of
administration. Colbert also filed an application to approve her attorney’s contract, and the trial
court approved that application. Finally, Colbert filed an inventory, appraisement, and list of
claims in which she specifically listed claims of the estate against Morrison. The trial court
approved Colbert’s inventory, appraisement, and list of claims. In June 2018, Colbert filed this
suit for conversion, requesting an injunction.
       The trial court has jurisdiction over the probate of Carter’s estate. TEX. GOV’T CODE ANN.
§§ 25.0003(d), 25.0042(a)(1)(A). The trial court has jurisdiction over all matters related to the
probate proceeding. TEX. EST. CODE ANN. § 32.001(a). Specifically, the trial court has jurisdiction
over a claim arising from an estate administration and any action brought on the claim. Id.
§§ 31.001(5), 31.002(b)(1). Therefore, the trial court has subject matter jurisdiction over Colbert’s
claims against Morrison. See id. § 31.002(b)(1). We overrule Morrison’s second issue.




                                                  3
                                     TEMPORARY INJUNCTION
       In her first issue, Morrison contends that the trial court abused its discretion by issuing the
temporary injunction. She asserts that no evidence was produced at the temporary injunction
hearing to support the injunction which froze all of her “money assets.”


Standard of Review
       In an interlocutory appeal from a ruling on an application for a temporary injunction, we
do not review the merits of the underlying case. See Davis v. Huey, 571 S.W.2d 859, 861 (Tex.
1978). A temporary injunction is an extraordinary remedy, the purpose of which is to preserve the
status quo of the litigation’s subject matter pending trial on the merits. Butnaru v. Ford Motor
Co., 84 S.W.3d 198, 204 (Tex. 2002). In this context, the status quo is the last, actual, peaceable,
noncontested status between the parties to the controversy that preceded the pending suit. See In
re Newton, 146 S.W.3d 648, 651 (Tex. 2004).
       We review a trial court’s decision to grant a temporary injunction for an abuse of discretion.
Butnaru, 84 S.W.3d at 204. We must not substitute our judgment for the trial court’s judgment
unless the trial court’s judgment was so arbitrary that it exceeded the bounds of reasonable
discretion. Id. The trial court does not abuse its discretion if some evidence reasonably supports
the trial court’s decision. Id. at 211. More specifically, the trial court does not abuse its discretion
when it bases its decision on conflicting evidence, or when some evidence of substantive and
probative character exists to support its decision. Health Care Serv. Corp. v. E. Tex. Med. Ctr.,
495 S.W.3d 333, 338 (Tex. App.–Tyler 2016, no pet.). An abuse of discretion arises when the trial
court misapplies the law to the established facts of the case or when it concludes that the movant
has demonstrated a probable injury or a probable right to recovery, and the conclusion is not
reasonably supported by the evidence. Id. A trial court also abuses its discretion in granting a
temporary injunction unless it is clearly established by the facts that the applicant is threatened
with an actual irreparable injury if the injunction is not granted. Marketshare Telecom, L.L.C. v.
Ericsson, Inc., 198 S.W.3d 908, 925 (Tex. App.–Dallas 2006, no pet.).
Applicable Law
       To obtain a temporary injunction, the applicant must plead and prove (1) a cause of action
against the defendant; (2) a probable right to the relief sought; and (3) a probable, imminent, and
irreparable injury in the interim. Butnaru, 84 S.W.3d at 204. To establish a probable right to the



                                                   4
relief sought, the applicant need not establish that she will prevail on final trial. Walling v.
Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993) (per curiam). Instead, the question before the trial court
is whether the applicant is entitled to preservation of the status quo until the final trial can be held.
Id.
        To establish an irreparable injury, the applicant must show that he or she has no adequate
remedy at law. Cardinal Health Staffing Network, Inc. v. Bowen, 106 S.W.3d 230, 235 (Tex.
App.−Houston [1st Dist.] 2003, no pet.). A legal remedy is adequate if it is as complete, practical,
and efficient to the ends of justice and its prompt administration as is equitable relief. See Alert
Synteks, Inc. v. Jerry Spencer, L.P., 151 S.W.3d 246, 254 (Tex. App.–Tyler 2004, no pet.). An
injury is irreparable if the injured party cannot be adequately compensated or if the damages cannot
be measured by any certain pecuniary standard. Butnaru, 84 S.W.3d at 204. Evidence of fear,
apprehension, and possibilities is not sufficient to establish any injury, let alone irreparable injury.
See Marketshare Telecom, 198 S.W.3d at 925. When a defendant is unable to pay damages, the
plaintiff has no adequate remedy at law. See Bankler v. Vale, 75 S.W.3d 29, 39 (Tex. App.–San
Antonio 2001, no pet.); Tex. Indus. Gas v. Phoenix Metallurgical Corp., 828 S.W.2d 529, 533
(Tex. App.–Houston [1st Dist.] 1992, no writ).
Analysis
        Conflicting evidence was presented at the hearing on the temporary injunction. Colbert
was suspicious of Morrison, and she blamed that suspicion on several factors. Colbert and Carter
visited occasionally, but they were not very close. Colbert went to Carter’s house after he died
and spoke with Morrison. At that meeting, Morrison did not tell Colbert about Carter’s assets or
about his life insurance policy. Colbert believes that some of Carter’s farm equipment is missing.
She claims that she saw the farm equipment on the property when she spoke with Morrison shortly
after Carter died, but by the time Colbert became administratrix of Carter’s estate, the equipment
had disappeared. Colbert also noted that some of Carter’s housewares had been removed.
        Morrison does not know what happened to Carter’s farm equipment. She denies having
taken any of it. She admits that she gave some of Carter’s housewares to family members.
        Colbert testified that, either Carter did not know what he was doing, or he was pressured
when he signed the forms making Morrison the payable on death beneficiary for each of the Capital
One accounts. She also questions whether it is Carter’s signature on the forms. Finally, Colbert
questions Carter’s health and state of mind when he was under Morrison’s care and at the time the



                                                   5
forms were signed. However, she admitted that she had no facts of what happened the day that
Carter supposedly signed the forms. She nevertheless contends that circumstantial evidence raises
at least enough of an issue to preserve the status quo.
       Carter was dependent on Morrison. It is undisputed that Morrison served as Carter’s
caretaker toward the end of his life. Morrison moved to Palestine about a year before Carter died.
She never lived in the same house as Carter, but she regularly checked on him and made meals for
Carter. Morrison took Carter to his medical appointments. Morrison agreed that Carter was in
poor health, but she did not know what his medical ailments were. She stated that she did not get
into Carter’s business regarding his medical condition, but she did believe that at least on one
occasion, Carter had not been eating. Morrison knew that Carter had almost $300,000 in the
Capital One accounts. She wrote out his checks for him, and Carter signed the checks. Morrison
also drove Carter to the bank.       Morrison was present when Carter met with Capital One
representatives to make her the payable on death beneficiary. However, Morrison denied asking
or even suggesting to Carter that he make her the payable on death beneficiary.
       After Carter died, Morrison drove to Tyler to obtain the money from the Capital One
accounts even though she always had taken Carter to the Palestine branch. Morrison then
deposited the funds in a different bank in Tyler. Morrison did not tell her siblings or Carter’s other
family members that she received almost $300,000 from Carter.
       Colbert also contends that Morrison has been living on the funds received from Carter’s
accounts since shortly after Carter’s death. In her appellate brief, Morrison tacitly admits that the
money from Carter’s accounts would dissipate without the temporary injunction with the
following, “The record reflects Morrison quit her job to come to Palestine to care for her family.
The trial court froze all her money assets and did not even make provisions for living expenses,
utilities, or legal representation.” The funds from Carter’s accounts remain in a bank in Tyler
where Morrison deposited them.
       The trial court was well within its discretion to weigh the evidence and determine that
Colbert satisfied the requirements for a temporary injunction. See Butnaru, 84 S.W.3d at 204.
Colbert presented evidence that she possesses a claim against Morrison for the money Morrison
obtained from Carter’s estate.      Without the injunction, Morrison would spend the money.
Therefore, the injunction is required to preserve the status quo, and Colbert established a probable
right to the relief sought. See Walling, 863 S.W.2d at 58. Further, because Morrison would deplete



                                                  6
the funds, Colbert would suffer a probable, imminent, and irreparable injury in the interim without
the temporary injunction. See Butnaru, 84 S.W.3d at 204. Thus, Colbert proved the elements
necessary to obtain a temporary injunction. Id. We overrule Morrison’s first issue.


                                                  DISPOSITION
         Having overruled Morrison’s first and second issues, we affirm the trial court’s granting
of the temporary injunction in which the court limited Morrison’s ability to access funds she
received from bank accounts held in Carter’s name.

                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered February 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          7
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 28, 2019


                                         NO. 12-18-00206-CV


                              DEBRA E. MORRISON,
                                    Appellant
                                       V.
                    PATRICIA J. COLBERT, ADMINISTRATRIX OF
                   ESTATE OF BOBBIE ALLEN CARTER, DECEASED,
                                    Appellee


                                Appeal from the County Court at Law
                           of Anderson County, Texas (Tr.Ct.No. 13255)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
trial court’s order for a temporary injunction.
                       It is therefore ORDERED, ADJUDGED and DECREED that the order of
the court below be in all things affirmed, and that all costs of this appeal are hereby adjudged
against the appellant DEBRA E. MORRISON, for which execution may issue, and that this
decision be certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.